Title: To Thomas Jefferson from Edward Limozin, 5 July 1789
From: Limozin, Edward
To: Jefferson, Thomas



Most honored Sir
havre de Grace the 5th July 1789.

The annexed Circular letter Serves to inform your Excellency of the heavy loss I sufferd by the Sudden and unexpected Death of my dear and worthy father which Cruel Event would really impress me with the utmost Grief and Desolation did I not expect a Comfort in the friendship of those Gentlemen, who, honored my father with their friendship and confidence, and as I have always had the Satisfaction to See your Excellency one of this greatest Wellwishers, I make myself the flattering hope that your Excellency will continue to be a protector towards me in which persuation I take the liberty to request of your Excellency’s Kindness to recommand the new firm of my house to your Excellencys friends in america assuring them that all the Business trusted to my Care will be continued with the Same care and attention as heretofore,  that the responsability of the house will Suffer no alteration. Your Excellency may intirely rely on my utmost exertions to Satisfy all those to which your Excellency will be pleas’d to Recommand me and on my Constant Study to convince your Excellency of my Gratitude and the Respectfull Regard with which I have the honor to Subscribe myself Your Excellency Your Most obedient & Very humble Servt.,

Edw Limozin fils

